Citation Nr: 1012450	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

The Veteran originally filed claims for both PTSD and 
depression; however, the Veteran did not perfect the appeal 
as to denial of entitlement of service connection for 
depression and therefore the only issue currently on appeal 
is entitlement to service connection for PTSD.

In February 2008 the Veteran requested a personal hearing 
before a Veterans Law Judge, sitting at the RO. In January 
2009, the Veteran withdrew his request for such hearing. As 
no further communication from the veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to remain withdrawn. See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2009).


FINDINGS OF FACT

1.  Current medical evidence includes a diagnosis of PTSD.

2.  The Veteran served in Korea but did not participate in 
combat.

3.  There is insufficient credible supporting evidence that 
the Veteran's claimed in-service stressors occurred.






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303,  3.304(f) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a December 2006 letter, issued prior to the 
decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  
This letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type 
of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and witness statements from the 
Veteran's spouse and co-worker.

As discussed above, the VCAA provisions have been considered 
and met.  The Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by responding to notices and by providing 
written argument regarding his claims.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Pertinent Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381  F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet.  App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.  
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.   
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may  
be established if a claimant can demonstrate (1) that a  
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3)  
medical or, in certain circumstances, lay evidence of a 
nexus  between the present disability and the post-service  
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat and the claimed stressor 
is related to combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. If the evidence establishes that the 
Veteran was a prisoner-of-war and the claimed stressor is 
related to that prisoner-of-war experience, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R.  § 
3.304(f).   

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2  Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App.  
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.  
App. 488, 494-95 (1997).   

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6  
Vet. App. 91 (1993).  If he was engaged in combat, then no 
additional credible supporting evidence of his claimed 
stressor is required.   

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).   




Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and basis for supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidene is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Grober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran contends that he is entitled to service 
connection for PTSD for two incidents claimed to have 
occurred in service.  First, the Veteran stated that in the 
winter of 1966 he assisted a medic with the care of an 
unknown civilian cab driver who died of injuries received in 
a stabbing.  Second, the Veteran stated that in the summer 
of 1967 he was guarding a missile site and maintenance 
testing building when unknown suspects attempted a break-in. 
The Veteran states that he was forced to shoot at the 
unknown suspects and believes that one of his bullets struck 
one of the suspects because he heard one of the men scream.  
The Veteran states that he experiences guilt over such 
incidents and the frequency of flashbacks seems to be 
increasing and has been especially prevalent over the past 
three to four years.

The Veteran's personnel records show that he served as a 
Hawk missile launcher mechanic with an artillery unit.  His 
DD-214 does not show that he received any service medals 
indicative of combat.  Further, the Veteran does not allege 
being engaged in combat while in service. 

The Board notes that while the Veteran has submitted private 
treatment records for his claimed PTSD condition dating back 
to 1998, the Veteran was formally diagnosed with PTSD in 
February 2008.  There is no evidence in the Veteran's 
service treatment records pertaining to any psychiatric 
disorder while in service.

In January 2007 and June 2008, the Veteran submitted 
multiple statements regarding both of the alleged stressors.

Additionally, in January of 2007 the Veteran submitted 
statements from his spouse who recounted  the unpredictable 
and sometimes potentially violent changes in the Veteran's 
behavior dating back to 1968.  The Veteran also submitted a 
statement from a co-worker who recounted how the Veteran's 
once seemingly normal behavior has turned unpredictable and 
outright angry, as well as worsened in intensity over the 
recent years.  Unfortunately, the Board notes that while 
both individuals are competent to testify as a witness 
regarding the Veteran's symptmatology, they lack the medical 
expertise necessary to give a medical opinion as to whether 
or not such sporadic and unpredictable behavior is caused by 
the Veteran's experiences in service.  Furthermore, these 
statements lack any probative value in verifying the 
occurrence of the alleged stressors.

In March 2008, the RO sent a request to Joint Services 
Records Research Center (JSRRC) to perform a search 
pertaining to the stressor that the Veteran claimed occurred 
while he was on guard at the missile sight maintenance 
building.  JSRRC responded on April 7, 2008 indicating that 
the only information they could verify was the Veteran's 
unit location.  JSRRC further noted that they coordinated 
their search with Washington National Records Center (WNRC) 
and the Center for Military History (CMH), both of which 
indicated that they were unable to locate the Veteran's unit 
records for 1967.

In March 2008 the RO requested more specific and detailed 
information regarding the occurrence of both of the claimed 
stressors.  The Veteran responded in June 2008 stating that 
he was sure the medic reported the incident about the 
stabbing victim; however, he did not recall if an 
investigation was done because he was not questioned.  The 
Veteran further stated that he reported the incident taking 
place while on guard to his commander, however no statements 
or evidence were received that could verify either incident.
The RO responded to the Veteran that more information was 
needed to enable JSRRC to perform a search for the incident 
relating to the stabbing.  Specifically, the RO informed the 
Veteran that the names of those involved, and the location 
of the event must be provided.

In March 2008, the RO determined that a request for research 
from the JSRRC was not warranted regarding the stabbing 
incident due to lack of names of witnesses and the specific 
location of the incident.

In light of the above, the Board finds that entitlement to 
service connection for PTSD must be denied.  

Because the Veteran did not participate in combat, there 
must be credible supporting evidence that the claimed in-
service stressors occurred. Although the Veteran reports 
experiencing these traumatic events while in service, 
unfortunately, JSRRC states that these are unverifiable 
events.  Additional information was requested from the 
Veteran; however he has not sufficiently provided the 
details necessary to allow for verification.  Specifically, 
the Veteran has not provided the names of witnesses to these 
events or the names of any fellow servicemen who could 
attest that these events did, in fact, occur.  Therefore, 
there is no credible supporting evidence that the claimed 
stressors occurred.  

Although the Veteran has a current diagnosis of PTSD, there 
is no medical opinion that explicitly relates his PTSD to 
active service.  More importantly, even if the February 2008 
diagnosis could be interpreted as suggesting such a 
relationship, there is no credible supporting evidence that 
the claimed in-service stressors occurred. 

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of  
psychiatric symptomatology in service or for many years 
thereafter, and there is no competent or credible evidence 
to suggest a possible association between his current 
PTSDand service.  Thus, under these circumstances, there is 
no duty to provide a medical examination or to obtain a 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As the evidence indicates, the Veteran did not develop PTSD 
until many years post service, and because there is no 
credible supporting evidence that the Veteran's claimed 
stressors occurred, the preponderance of the evidence is 
against a conclusion that the Veteran has PTSD as a result 
of active service.  Therefore the benefit of the doubt 
doctrine does not apply in the instant case and entitlement 
to service connection for PTSD must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


